COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 THOMAS LEONARD,                               §                 No. 08-14-00139-CR

                      Appellant,               §                   Appeal from the

 v.                                            §                 120th District Court

 THE STATE OF TEXAS,                           §            of El Paso County, Texas

                      State.                   §                 (TC# 20110D02415)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s pro se motion for extension of time within which to

file the brief until June 21, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S PRO SE BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that Thomas Leonard, pro se, prepare the Appellant’s pro se brief

and forward the same to this Court on or before June 21, 2016.

       Please be advised if the Appellant’s pro se brief is not filed by the due date, the Court

will determine whether it is necessary to submit the case without briefs pursuant to Tex.R.App.P.

38.8(b)(4).

       IT IS SO ORDERED this 25th day of May, 2016.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.